Citation Nr: 1016780	
Decision Date: 05/05/10    Archive Date: 05/19/10

DOCKET NO.  96-38 989	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan


THE ISSUE

Entitlement to an increased rating for right femur fracture 
residuals, currently evaluated as 20% disabling.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from January 1980 to December 
1982.

This appeal to the Board of Veterans Appeals (Board) arises 
from an August 1995 rating action that denied a rating in 
excess of 20% for right femur fracture residuals.

In August 1996, the Veteran testified at a hearing before a 
hearing officer at the RO.

By decision of January 1999, the Board remanded the issue on 
appeal to the RO for further development of the evidence and 
for due process development.

By decision of May 2001, the Board denied a rating in excess 
of 20% for right femur fracture residuals.  The Veteran 
appealed the denial to the U.S. Court of Appeals for Veterans 
Claims (Court).  By April 2004 Order, the Court vacated the 
Board's May 2001 decision and remanded the matter to the 
Board for further adjudication.

By decision of October 2008, the Board remanded this case to 
the RO for further development of the evidence and for due 
process development.

The appeal is again REMANDED to the RO.  The VA will notify 
the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) (38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009)) 
includes enhanced duties to notify and assist claimants.  

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notice and development action needed to fairly adjudicate 
the claim on appeal has not been accomplished.  

A remand by the Board confers upon a veteran, as a matter of 
law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v. 
West,        11 Vet. App. 268, 271 (1998).  

In October 2008, the Board remanded this case to the RO 
afford the Veteran a VA orthopedic examination that included 
range of motion studies of the right knee.  Although a VA 
examination was conducted in June 2009, the examiner failed 
to conduct the requested knee range of motion studies.  

Where the record does not adequately reveal the current state 
of a disability, the fulfillment of the duty to assist 
includes providing a thorough and contemporaneous medical 
examination that considers the claimant's prior medical 
examinations and treatment.  See Floyd v. Brown, 9 Vet. 
App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 
(1994).  Inadequate medical evaluation frustrates judicial 
review.  Hicks v. Brown, 8 Vet. App. 417, 422 (1995).  

Additional orthopedic clinical findings being needed to 
resolve the claim for an increased rating on appeal, the 
Board finds that due process of law requires that this case 
must thus again be remanded to the RO for compliance with the 
Board's prior remand instruction to obtain range of motion 
studies of the veteran's right knee expressed in degrees.  

The Veteran is hereby advised that failure to report for the 
scheduled VA examination, without good cause, shall result in 
denial of the claim.  See 38 C.F.R.   § 3.655 (2009).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.   If the Veteran does not 
report for the scheduled examination, the RO must obtain and 
associate with the claims folder a copy of any notice of the 
date and time of the examination sent to him by the VA 
medical facility at which it was to have been conducted.

The action identified herein is consistent with the duties 
imposed by the VCAA. However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.
 
Accordingly, to ensure that all due process requirements 
imposed by the VCAA are met, this case is hereby REMANDED to 
the RO for the following action:

1.  The RO should schedule the Veteran 
for an orthopedic examination to 
determine the degree of severity of his 
right femur fracture residuals, 
particularly as they affect the right 
knee, and how they impair him 
functionally.  The entire claims folder 
must be provided to the designated 
examiner, and the examination report 
should reflect consideration of his 
documented medical history and 
assertions.  

All indicated studies and tests (to 
include  X-rays) should be accomplished, 
and all clinical findings should be 
reported in detail and correlated to a 
specific diagnosis. 

The examiner must conduct range of motion 
testing of the veteran's right knee 
(expressed in degrees, with standard 
ranges provided for comparison purposes).  
He should render specific findings as to 
whether, during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the right 
knee.  If pain on motion is observed, he 
should indicate the point at which pain 
begins.  He should indicate whether, and 
to what extent, the Veteran experiences 
likely functional loss of the right knee 
due to pain and/or any of the other 
symptoms noted above during flare-ups 
and/or with repeated use; to the extent 
possible, the examiner should express 
such functional loss in terms of 
additional degrees of limited motion.  

The examiner should state whether or not 
there is recurrent subluxation or lateral 
instability of the right knee, and if so, 
whether it is (a) slight, (b) moderate, 
or (c) severe.

The examiner should state whether there 
is any ankylosis of the right knee, and 
if so, whether it is (a) at a favorable 
angle in full extension, or in slight 
flexion between 0 and 10 degrees; (b) in 
flexion between 10 and 20 degrees; (c) in 
flexion between 20 and 45 degrees; or (d) 
extremely unfavorable, in flexion at an 
angle of      45 degrees or more.

The examiner should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed, in a printed 
(typewritten) report.

2.  If the Veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims 
folder a copy of any notice of the date 
and time of the examination sent to him 
by the VA medical facility at which it 
was to have been conducted, and apply the 
provisions of 38 C.F.R. § 3.655, as 
appropriate. 

3.  To help avoid future remand, the RO 
must ensure that all requested 
development action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall, 11 
Vet. App. at 271. 

4.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.  

5.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the RO must furnish the 
Veteran and his attorney an appropriate 
Supplemental Statement of the Case that 
includes clear reasons and bases for all 
determinations, and affords them the 
appropriate time period for response 
before the claims folder is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The Veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A.      §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

